Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-16 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindup (US PG Pub: 2020/0156495) in view of Bhageria (US PG Pub: 2014/0148960).
5.	Regarding claim 1, Lindup teaches a method for assessing reliability and availability of a distributed energy resource (DER) device included among a plurality of DER devices  (e.g., According to an example, there is provided a method of controlling an energy terminal comprising communicating data indicative of the usage of the energy resource by an energy terminal; receiving control data to control the distribution of the energy resource between the  In another example the controller interacts with the energy terminal over a separate infrastructure such as a computer-based network. A third party may provide a controller in the form of software running on a centralized server or the energy terminal) 9Para. [0134]),
	the method comprising: monitoring, by the platform, behavior of the DER device wherein the monitoring includes: monitoring an extent to which the DER device is available to engage in communication with the platform over the network (e.g., According to an example, there is provided an apparatus comprising: data aggregator arranged to: receive usage data associated to an energy resource by one or more energy terminals; and determine a metric indicating a future availability of an energy resource at the plurality of energy terminals) (Para. [0018]);
	and determining, based upon the monitoring of the behavior of the DER device, a value of a reliability and availability score for the DER device (e.g., further aspect provides a method for aggregating a distributed energy resource, comprising: monitoring a distributed energy resource comprising a plurality of remote energy terminals having a charge/supply of the energy resource; determining a reliability of activity index in relation to availability of the remote energy terminals; and on the basis of the determined index, redistributing/discharging the energy resource from one or more remote energy terminals to a national grid/central energy store) (Para. [0032]).
	Lindup does not specifically teach determining whether the DER device acknowledges control commands sent to the DER device over the network;

	Bhageria teaches determining whether the DER device acknowledges control commands sent to the DER device over the network (e.g., At step 820, if micro-grid manager detects that the total power generated (e.g., by energy resources 310) in the micro-grid is not sufficient to support the current demand (e.g., by energy consuming devices 315), and, further, determines that an energy resource has reserve capacity, the micro-grid manager sends SIP control messages (e.g., similar to a set point control), via the presence server (e.g., presence server 206A), to one or more energy resources in the micro grid instructing the energy resources to generate more energy. At step 825, the presence server of the micro-grid acknowledges the message from the micro-grid manager and notifies the device (e.g., energy resource 310) to comply with the control. The energy resource device acknowledges the SIP notification and executes the control, increasing its output) (Para. [0076], Fig. 8);
	determining whether the DER executes the control commands in conformance with at least one of a standard and a regulation (e.g., At step 820, if micro-grid manager detects that the total power generated (e.g., by energy resources 310) in the micro-grid is not sufficient to support the current demand (e.g., by energy consuming devices 315), and, further, determines that an energy resource has reserve capacity, the micro-grid manager sends SIP control messages (e.g., similar to a set point control), via the presence server (e.g., presence server 206A), to one or more energy resources in the micro grid instructing the energy resources to generate more energy. At step 825, the presence server of the micro-grid acknowledges the message from the micro-grid manager and notifies the device (e.g., energy resource 310) to comply with the The energy resource device acknowledges the SIP notification and executes the control, increasing its output) (Para. [0076], Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lindup and Bhageria before him/her, to modify the teachings of Lindup to include the command acknowledge by DER device teaching of Bhageria in order to control in power flow between the energy resources and the energy consuming devices (Bhageria: Para. [0007]).
6.	Regarding claim 2, the combination of Lindup and Bhageria teaches the method of claim 1 wherein Lindup further including determining an updated value of the reliability and availability score based upon subsequent monitoring of the behavior of the DER device (e.g., The method may comprise: updating the metric based on the further usage data associated to use of the energy resource by the energy terminal) (Para. [0009], also Refer to Claim 8).
7.	Regarding claim 3, the combination of Lindup and Bhageria teaches the method of claim 1 wherein Lindup further teaches the monitoring includes determining whether the DER device regularly sends, over the network, metrology data collected by DER device wherein the metrology data includes measurement data relating to operation of the DER device  (e.g., further aspect provides a method for aggregating a distributed energy resource, comprising: monitoring a distributed energy resource comprising a plurality of remote energy terminals having a charge/supply of the energy resource; determining a reliability of activity index in relation to availability of the remote energy terminals; and on the basis of the determined index, redistributing/discharging the energy resource from one or more remote energy terminals to a national grid/central energy store) (Para. [0032]).

Regarding claim 9-11, Claims 9-11 recites a DER service platform that implement the method of claims 1-3, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-3 also applies to claims 9-11.
9.	Claims 4-5, 7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindup in view of Bhageria, and further in view of  Carralero (US PG Pub: 2012/0101639).
10.	Regarding claim 4, the combination of Lindup and Bhageria teaches the method of claim 1 whrein Lindup further teaches determining an updated value of the reliability and availability score (e.g.,  The method may comprise: updating the metric based on the further usage data associated to use of the energy resource by the energy terminal) (Para. [0009], also Refer to Claim 8)[based upon the incident].
The combination of Lindup and Bhageria does not specifically teach further including: detecting an incident involving the DER device wherein the incident relates to failure of the DER device to operate in accordance with expected operating parameters;
[determining an updated value of the reliability and availability score] based upon the incident.
Carralero further including: detecting an incident involving the DER device wherein the incident relates to failure of the DER device to operate in accordance with expected operating parameters (e.g., If status data 228 indicates a failure or decreased output in a first distributed energy resource, the load associated with the first distributed energy resource may be re-assigned to a second distributed energy resource) (Para. [0058], also Refer to para. [0128]);
[determining an updated value of the reliability and availability score] based upon the incident  (e.g., If status data 228 indicates a failure or decreased output in a first distributed energy resource, the load associated with the first distributed energy resource may be re-assigned to a second distributed energy resource) (Para. [0058], also Refer to para. [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lindup, Bhageria, and Carralero before him/her, to modify the updated availability and reliability of energy resources teachings of Lindup and Bhageria to include the incident status of the energy resource of Carralero in order to provide a robust microgrid control system that increases the use of renewable energy sources, distributed generation, energy storage, and power quality with uninterruptible power supply and network health management capabilities (Carralero: Para. [0031]).
11.	Regarding claim 5, the combination of Lindup, Bhageria, and Carralero teaches the method of claim 4 wherein Carralero further teaches wherein the incident relates to at least one of: a loss of a network connection with the DER device, a failure by the DER device to report data, a failure by the DER device to respond to one or more additional control commands sent to the DER device, reporting by the DER device of behavior of the DER device outside of a normal operating range (e.g., If status data 228 indicates a failure or decreased output in a first distributed energy resource, the load associated with the first distributed energy resource may be re-assigned to a second distributed energy resource.) (Para. [0058]).
12.	Regarding claim 7, the combination of Lindup, Bhageria, and Carralero teaches the method of claim 4 wherein Carralero further teaches wherein the incident is of a severity and wherein the updated value of the [reliability and availability score] is based at least in part upon the severity of the incident (e.g., If status data 228 indicates a failure or decreased output in a 
	Lindup teaches the updating the reliability and availability based on the status of the energy resources. The incident severity of energy resources is disclose by the Carralero by get status data of energy resource if it’s get fail or output decreased. Hence Carralero teaches of incident severity is combined to get updated reliability and availability score of Lindup in order to provide a robust microgrid control system.
13.     Regarding claim 12-13, as to claim 12-13, applicant is directed to the citation for claim 4-5 respectively above.
14.     Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 7 above.
15.	Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindup in view of Bhageria, Carralero, and further in view of  Jung (US PG Pub: 2019/0319450).
16.	Regarding claim 6, the combination of Lindup, Bhageria, and Carralero teaches the method of claim 4 but does not specifically teach wherein the incident is of a duration and a frequency over a measurement period and wherein the updated value of the reliability and availability score is based at least in part upon the duration and the frequency.
Jung teaches wherein the incident is of a duration and a frequency over a measurement period and wherein the updated value of the reliability and availability score is based at least in part upon the duration and the frequency (e.g., including an interconnection state of each distributed energy resource, a fault location, a fault type, or the like) (Para. [0003], also Refer to Fig. 7 and Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lindup, Bhageria, and 
17.     Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 6 above.
18.	Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindup in view of Bhageria, and further in view of  Forbes Jr (US PG Pub: 2014/0018969).
19.	Regarding claim 8, the combination of Lindup and Bhageria teaches the method of claim 1 but does not specifically teach further including determining an initial value of the reliability and availability score for the DER device based upon whether the DER device is determined to be compliant with interconnection requirements.
Forbes Jr further including determining an initial value of the reliability and availability score for the DER device based upon whether the DER device is determined to be compliant with interconnection requirements (e.g., Like renewable, Distributed Energy Resources ( DER) generally have attributes that make their introduction to the grid problematic. DER resources are by inspection, generally less than 1 MW, but could be larger. DER resources, while can be interconnected to the transmission network of the grid, would require substantial grid elements to facilitate their interconnection. DER resources, to comply with FERC regulations, must in essence PERFORM just like macro generation in their ability to add supply AND grid stability and the telemetry, control, settlement, metrology AND interconnection requirements prior to the present invention have made the introduction of these resources difficult) (Para. [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Lindup, Bhageria, and Forbes Jr before him/her, to modify the updated availability and reliability of energy resources teachings 
20.     Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116